Exhibit 10.1
AMENDMENT NO. 4 TO THE TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
2006 STOCK INCENTIVE PLAN


WHEREAS, the Town Sports International Holdings, Inc. 2006 Stock Incentive Plan
(the “Plan”) was first adopted by Town Sports International Holdings, Inc. (the
“Company”) on May 30, 2006 and was amended and restated on April 2, 2015 and
became effective as of such date pursuant to the approval of the Company’s
stockholders, and was further amended on May 12, 2016, May 10, 2017, May 15,
2019 and July 15, 2020 pursuant to the approval of the Company’s stockholders;
WHEREAS, pursuant to Section 13.1 of the Plan, the Board of Directors of the
Company (the “Board”), or an authorized committee of the Board, is authorized to
amend the Plan at any time, subject to the receipt of stockholder approval if
necessary to satisfy the requirements of applicable law;
WHEREAS, the Board deems it in the best interests of the Company to increase the
number of shares of the Company’s common stock reserved for issuance under the
Plan by 3,000,000 shares; and
WHEREAS, the Board desires to further amend the Plan, in the manner set forth
below.
NOW, THEREFORE, the Plan is hereby amended, effective as of July 15, 2020,
subject to the receipt of shareholder approval, as set forth below:
1. Shares. Section 4.1(a) of the Plan, General Limitations, is hereby amended
and restated by deleting the first full sentence thereof and replacing it in its
entirety with the following sentence:
“The aggregate number of shares of Common Stock that may be issued or used for
reference purposes or with respect to which Awards may be granted under the Plan
Amendment shall not exceed 11,500,000 shares of Common Stock (and in each case,
subject to any increase or decrease pursuant to Section 4.2), which may be
either authorized and unissued Common Stock or Common Stock held in or acquired
for the treasury of the Company or both.”
2. The Plan is hereby ratified and confirmed in all other respects.
[Signature Page Follows]






32

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed by an authorized
officer of the Company.


 
 
 
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
 
 
By:
 
/s/ Phillip Juhan
Name:
 
Phillip Juhan
Title:
 
Chief Financial Officer







33